                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


CHRISTOPHER SCOTT ROHAN,

                         Plaintiff,

vs.                                             Case No. 19-3068-SAC

MICHAEL SUTTON, et al.,

                         Defendants.


                                  O R D E R

        This case is before the court to screen plaintiff’s pro se

amended complaint pursuant to 28 U.S.C. §§ 1915 and 1915A.                      The

court    applies   the    standards     discussed     in   the   court’s      prior

screening order in this case.           Doc. No. 4, pp. 1-3.

I. The amended complaint

        The   amended    complaint      names   the   following     defendants:

Michael Sutton; Tina Miller; Sarah Shaft; David Wallace; Lou

Miller; Jamie Nutz;1 Austin Baker; and Maggie K-9.                       Plaintiff

alleges that, as he was attempting to surrender to law enforcement

authorities, defendant Baker ordered a police dog (“Maggie K-9”)

to “chew” plaintiff and allowed the dog to bite plaintiff for 60

to 90 seconds while plaintiff pleaded to have the dog relent.

Plaintiff alleges dog bites to the foot, thigh, hand and arm.

Plaintiff     claims    that   needed    x-rays   were     denied   by    a   nurse


1 This name is spelled “Notz” on p. 6 of the amended complaint.      The court is
not sure of the correct spelling.

                                         1
practitioner, defendant Lou Miller. He further claims that doctor-

prescribed antibiotics were denied for eight days by Saline County

Sheriff’s Office members David Wallace, Michael Sutton, Sarah

Shaft and Jamie Nutz.   He claims that this, and the denial of his

requests to take a shower, caused plaintiff to develop infection

in his wounds which has resulted in pain and disability.

II. Screening

     Title 42 U.S.C. § 1983 permits an injured person to seek

damages against an individual who has violated his or her federal

rights while acting under color of state law.      Cillo v. City of

Greenwood Village, 739 F.3d 451, 459 (10th Cir. 2013).     Plaintiff

does not allege facts showing that defendant Lou Miller, a nurse

practitioner, was a person who could be considered as acting on

behalf of a state governmental authority.    Plaintiff also does not

allege facts showing that defendant Lou Miller participated in the

violation of constitutional rights.         As a pretrial detainee,

plaintiff has a constitutional right to have his serious medical

needs attended to without deliberate indifference.    See Estate of

Booker v. Gomez, 745 F.3d 405, 429 (10th Cir. 2014).      The court

believes that the denial of doctor-prescribed antibiotics for dog

bites states a plausible claim for a constitutional violation.

See Cadwallader v. Devlin, 155 F.Supp.3d 175, 187 (N.D.N.Y. 2016).

But, plaintiff does not allege facts plausibly showing that the

denial of x-rays amounted to reckless or intentional indifference

                                 2
to a serious medical need.        See Estelle v. Gamble, 429 U.S. 97,

107 (1976)(denial of x-ray only a matter of medical judgment);

Lamar v. Boyd, 508 Fed.Appx. 711, 714 (10th Cir. 2013)(refusal of

request for an x-ray is at most negligent, not deliberately

indifferent); El’Amin v. Pearce, 750 F.2d 829, 832-33 (10th Cir.

1984)(same).

     Plaintiff also does not allege facts showing that the failure

to take x-rays was a breach of duty to provide reasonable care or

a cause of injury to plaintiff, as is necessary to bring a

negligence claim under state law.         See Shirley v. Glass, 308 P.3d

1, 6 (Kan. 2013).

      Finally, plaintiff does not allege facts describing defendant

Tina Miller’s actions to cause a constitutional violation or an

injury to plaintiff.2      As the court stated in the prior screening

order, a complaint alleging that several defendants violated §

1983 must plainly allege exactly who, among the many defendants

named, did what to plaintiff, with enough detail to provide each

individual with fair notice as to the basis of the claims against

him or her.    See Robbins v. Okla. ex rel. Dep't of Human Servs.,

519 F.3d 1242, 1248-1250 (10th Cir. 2008).            Also, plaintiff may

not bring a claim against a dog.          See Jones v. Fransen, 857 F.3d




2 In Doc. No. 10, plaintiff mentions Kaitlyn Carter as a person who should be
served with summons. But, Carter is not mentioned in the amended complaint and
so there are no grounds to serve summons or a waiver of summons on Carter.

                                      3
843, 857-58 (11th Cir. 2017)(dismissing negligence claim – under

Georgia law – against a police dog because a dog is not a “person”).

III. Conclusion

       The court directs that the Clerk of the Court prepare waiver

of service forms pursuant to Rule 4(d) of the Federal Rules of

Civil Procedure to be served upon Michael Sutton; Sarah Shaft;

David Wallace; Jamie Notz; and Austin Baker.              Plaintiff has the

primary responsibility to provide sufficient name and address

information for the waiver of service forms or for the service of

summons and complaint upon a defendant. See Nichols v. Schmidling,

2012 WL 10350 *1 (D. Kan. 1/3/2012); Leek v. Thomas, 2009 WL

2876352 *1 (D. Kan. 9/2/2009). So, plaintiff is warned that if

waiver of service forms or summons cannot be served because of the

lack    of   name    and   address   information,   and    correct   address

information is not supplied to the Clerk of the Court, ultimately

the unserved parties may be dismissed from this action. See

FED.R.CIV.P. 4(m).

       The court shall dismiss defendants Lou Miller and Tina Miller

from this case unless plaintiff shows cause by June 11, 2019 why

he has stated a claim against these defendants or files a second

amended complaint by June 11, 2019 which states a plausible claim

against them.       Maggie K-9 shall be dismissed.




                                       4
IT IS SO ORDERED.

Dated this 21st day of May, 2019, at Topeka, Kansas.




                    s/Sam A. Crow___________________________
                    Sam A. Crow, U.S. District Senior Judge




                           5
